Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is a lawyer; the employer a title company in New York City. Claimant lives in Pomona in Rockland County and usually commutes to the employer’s New York office by train. On May 17, 1956 claimant was told by his superior that he was working on a “rush” title and that claimant should go “early” next morning to the Surrogate’s Court in Bronx County to obtain further information on the title; to get there “as soon as possible” and phone his superior. Claimant’s superior testified: “I told him to get there as early as he could, and I would give him instructions.” Claimant used his automobile next morning and on his way to the Bronx Surrogate’s Court, but not far from his home, he was injured in a collision. There is proof that in such circumstances where necessary to use an automobile the use of the employee’s personal ear was authorized by the employer and reimbursement made. There is proof, also, that claimant’s work required him to travel to numerous places outside the employer’s office; in any event he could here be found in this instance to have been using his automobile, the expense of which would be paid by the employer, on a special errand in the employer’s business. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.